DETAILED ACTION
Response to Amendment
Receipt is acknowledged of an amendment to the claims of application #16291596 received on 2/17/2021. Claims 8-9, 12-13, 16 and 19-20 are amended. Claims 1-2, 5-6 and 15 are previously presented. Claims 3-4, 7, 10-11, 14 and 17-18 are left in original form. Claims 1-20 are pending. All pending claims are considered and examined.
Response to Arguments
Applicant’s arguments, filed 2/17/2021, with respect to claims 8-14 have been fully considered and are persuasive.  The rejection of claims 8-14 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art of record does not teach or fairly suggests a method comprising establishing, by a computing device, a connection with a plurality of mobile devices wherein the plurality of mobile devices are configured to receive input data from a user; receiving, by the computing device, the input data from the plurality of mobile devices replicating, based on the input data from the plurality of mobile devices, a physical input device connected to the computing device; and using, by the computing device, the replicated physical input device with an application to establish communications between the computing device and a second computing device (claim 1); nor an apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to: establish a connection with a plurality of mobile devices, wherein the plurality of mobile devices are configured to receive input data from a user; receive the input data from the plurality of mobile devices; replicate, based on the input data from the plurality of mobile devices, a physical input device connected to the computing device; and use, by the computing device, the replicated physical input device with an claim 8); nor a non-transitory computer-readable medium storing instructions that, when executed by a computing device, cause the computing device to: establish a connection with a plurality of mobile devices, wherein the plurality of mobile devices are configured to receive input data from a user; receive the input data from the plurality of mobile devices; replicate, based on the input data from the plurality of mobile devices, a physical input device connected to the computing device; and use the replicated physical input device with an application to establish communications between the computing device and a second computing device (claim 15).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898.  The examiner can normally be reached on Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOAN C LY/Primary Examiner, Art Unit 2887